Citation Nr: 1100584	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-14 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to continued improved death pension from April 1, 
2008.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel









INTRODUCTION

The Veteran served on active duty from January 1949 to January 
1950 and from October 1950 to September 1951. He died in March 
2007. The appellant is his widow.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the benefit sought.

The Board previously remanded this case in September 2009, citing 
the need for additional information from the appellant to 
determine whether her total income  fell within the minimum 
guidelines to establish continued pension eligibility. 
Specifically, the Board needed to determine whether there was an 
exclusion from countable income due to medical expenses incurred 
from the Veteran's last illness. The appellant has since provided 
additional documentary evidence in this regard.

For the reason indicated below, the appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the appellant if further action is required.










REMAND

In response to the Board's prior inquiry, the appellant has 
provided in separate mailings in December 2009, and April 2010 
additional information regarding the medical expenses incurred 
during treatment of her spouse's final illness in 2007. Such 
expenses are considered deductible from countable income under 38 
C.F.R.    § 3.272(h)(1)(i), and therefore would have potentially 
favorable implications to establishing nonservice-connected death 
pension entitlement through the end of calendar year 2008. 

Unfortunately, the RO considered the latter documentation from 
April 2010 (which is the more substantial documented collection 
of medical expenses) to be untimely filed, stating that the 
appellant only had until the end of December 2009 to submit 
additional evidence for the reporting peiod March 25, 2007 
through March 31, 2008. The RO notified the appellant of this 
through June 2010 correspondence. 

The appellant responded in July 2010 in a statement on a copy of 
a VA Form 9 (Substantive Appeal to the Board) that she had 
attempted to send all paperwork requested by the RO within the 
proper timeframe. Furthermore, the appellant checked the 
appropriate designation on the VA Form 9 for requesting a            
Travel Board hearing, with a Veterans Law Judge (VLJ) of the 
Board sitting at        the RO.

At this stage in development of the appellant's claim, it is 
necessary to take action to implement her hearing request. 
Scheduling Travel Board hearings is the province of the RO, and 
hence, the case is being remanded for this purpose.





Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing before a Veterans Law Judge at the 
earliest opportunity, and notify the 
appellant of the date, time and location of 
this hearing. The appellant should also be 
informed of her right to have a video 
conference hearing as an alternative. Place a 
copy of the hearing notice letter in the 
claims file. If, for whatever reason, the 
appellant changes her mind and withdraws her 
request for this hearing or does not appear 
for it on the date scheduled, also document 
this in the claims file. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

(CONTINUED ON THE NEXT PAGE)














This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

